Citation Nr: 1426750	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental disorder, characterized as missing teeth and loss of enamel, to include as secondary to GERD, for VA compensation and treatment purposes.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1993. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from An April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before a Veterans Law Judge at a December 2009 Video Conference hearing.  The hearing transcript is of record.  In April 2014, the Veteran was sent correspondence advising him that the Veterans Law Judge who had conducted the December 2009 hearing was no longer employed at the Board.  He was informed that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  
See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore, he was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717.  On April 11, 2014, the Veteran responded, stating that he did not wish to appear at another hearing.  As a consequence, the Board will proceed with the adjudication of this appeal.

In January 2010, the Board of Veterans' Appeals (Board) confirmed and continued an April 2008 RO decision which had denied the Veteran's claims of entitlement to service connection for a hearing loss disability; tinnitus; gastroesophageal reflux disease (claimed as acid reflux); and a dental disorder, characterized as missing teeth and a loss of enamel. 


In March 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2010 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.  In August 2011, the Board remanded the case for further action by the originating agency.  

The case was again before the Board in November 2013, at which time the Board referred the claim to a specialist affiliated with the Veterans Health Administration (VHA) for an opinion.  That opinion was received in January 2014, and the opinion is sufficient on which to base a decision at this time.  

With respect to dental claims, a claim for dental compensation must also be considered as a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  As the question of entitlement to dental treatment has never been addressed by the RO, the issue is not properly before the Board.  Further discussion of this matter will be addressed in the remand portion of this appeal.

The issue of entitlement to service connection for a dental disorder, characterized as missing teeth, to include as secondary to GERD, for purposes of VA outpatient dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD was aggravated by his service-connected PTSD.

2.  Under the laws administered by VA, replaceable missing teeth is not a disability for which VA disability compensation is payable.



CONCLUSIONS OF LAW

1.  The Veteran's GERD was aggravated by his service-connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a dental disorder, characterized as missing teeth, for VA compensation purposes, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for GERD.

With regard to the Veteran's claim for a dental disorder, there is no debate as to the relevant facts underlying this issue.  The compensation claim turns on a simple application of the law to these facts (i.e., whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2013).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

GERD, Secondary to Service-Connected PTSD

The Veteran asserts that he has a dental condition (missing teeth and loss of enamel), which was caused by gastroesophageal reflux disease (GERD), diagnosed by a VA provider in January 2013, and that his GERD was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  

In this case, in accordance with an August 2011 Board remand, a VA opinion was requested by the RO in June 2012 to determine if an esophageal condition was related to any service-connected disability.  In July 2012, a VA examiner completed a Disability Benefits Questionnaire, however she neglected to include an opinion in her findings.  In a November 2012 addendum, she indicated that, as a psychologist, the question of whether GERD was caused or aggravated by PTSD was outside the scope of her practice, and that any opinion provided would be mere speculation.  She recommended that the RO request an opinion from a psychiatrist, who might better understand the mechanical processes involved. 

Pursuant to an additional request from the RO, a VA psychiatrist opined in January 2013 that it was less likely than not that GERD was the result of the Veteran's service-connected disability.  In support of that opinion, the examiner merely stated that he did not know of any documentation in medical literature or scientific research that supports a nexus between PTSD and GERD.

In its August 2011 remand, the Board found that the January 2013 VA opinion was inadequate for two reasons.  First, the examiner offered no basis whatsoever to support his conclusion, save for noting that he knew of no medical or scientific evidence to support a link between these two disorders.  He did not indicate that he conducted any research to make this determination.  In fact, the Board notes that a simple internet search revealed several articles and studies which dealt specifically with this issue, though none of those studies were cited by the examiner.  Second, the examiner did not indicate whether the Veteran's PTSD aggravated his GERD beyond its normal progression.

Due to the inadequacy of the VA opinions, as noted above, the Board requested an opinion from a VHA specialist in November 2013.  An opinion was received in January 2014.  A very thorough review of the file was conducted.  

Among the pertinent findings of the specialist was the fact that a study on physical illness in men with documented lifetime mood and anxiety disorders, reported a two-fold greater incidence of GERD in those with anxiety disorders versus those without.  He noted further that while the scientific literature related to the occurrence of gastrointestinal disorders, including GERD, in subjects with anxiety disorders, including PTSD, is sparse, a 1995 study of functional gastrointestinal disorders in Vietnam combat veterans with PTSD showed that 61 percent met diagnostic criteria for irritable bowel syndrome or functional dyspepsia (heartburn).  However, the specialist concluded that based on the medical literature reviewed, there is no direct evidence on an anatomical or physiological basis that the Veteran's PTSD caused or exacerbated his GERD beyond its natural progression.  

However, the specialist's opinion centered more on the findings from the medical literature on the subject that indicate that GERD patients are clearly more sensitive to distress and carry a higher psychological burden of stress than do normal subjects.  Specifically, he found that there was a 50 percent or greater likelihood that the Veteran's PTSD exacerbated his overall psychological burden of stress resulting from his GERD.  In this regard, he noted that "the totality of a person's experience with a physical illness is the important way to consider its effect on daily life.  For example, adherence to treatment may be compromised by a burden of psychological stress, in that persons under stress often do not follow treatment recommendations to their best advantage, which also might pertain to the Veteran."  His final opinion was that "the weight of the evidence supports the conclusion that it is at least as likely as not...that the Veteran's GERD was exacerbated beyond its normal progression by his PTSD, through the indirect mechanism of increasing his overall burden of psychological distress, secondary to his GERD symptoms."

The January 2014 VHA opinion is the most probative opinion of record.  The opinion was offered by a VA Psychiatrist (MD and Ph.D.) and professor in the Department of Psychiatry and Biobehavioral Sciences at the UCLA School of Medicine, someone who is eminently qualified to give it, and was based on a very thorough review of the claims file as well as a thorough review of the medical literature and research on the subject, and accompanied by an explanation of the rationale for the opinion.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record supports a finding that the Veteran's GERD was aggravated by his service-connected PTSD.  Accordingly, the Board concludes that service connection for GERD is warranted.

Dental Disorder, Characterized as Missing Teeth and Loss of Enamel

VA regulations provide that certain specified types of service-connected dental disorders (Class I) may be entitled to compensation.  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded compensation are set forth under 
38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  
See 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

In the present case, there is no competent evidence that the Veteran has irreplaceable missing teeth or that his claimed loss of teeth is the result of loss of substance of the body of the maxilla or mandible.  Likewise, there is no competent evidence that he suffered in-service injury or disease of the jaw, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  In this regard, during his December 2009 Video Conference hearing, the Veteran testified that he did not sustain any dental trauma in service.  Therefore, the Veteran is not eligible for compensation for any dental disorder. 

As the Veteran is not shown to have a dental disability for which compensation may be paid, the compensation claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for GERD is granted.

Service connection for loss of teeth for VA compensation purposes is denied.


REMAND

As noted above, the Veteran also contends that he has a dental condition (missing teeth and loss of enamel) which was caused by his GERD.  Specifically, he claims that the acid that comes from his stomach as a result of his GERD (acid reflux) has started to erode the enamel on his teeth or cause him to have cavities and other issues with his teeth.  See December 2009 Video Conference hearing transcript.

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 
38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013). 
In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment has not been adjudicated by the RO or referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 
38 C.F.R. § 17.161. 

2. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  

3.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


